 

Pana of 2

 

Case 2:2n m4 NON9282  Dacument 1 g
United States District Court

United States District Cotift Rts.

MAY {4 2020

David J. Bradley, Clerk

SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA
V.

CRIMINAL COMPLAINT
Filiberto MARTINEZ Jr.

DOB( 1981) M-A0-097834-M

United States Citizen

|, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 12, 2020 in_ Starr county, in the

 

Southern District of Texas defendant(s)

 

 

Did knowingly and willfully conspired, aided, and abetted in an attempt to export or send from the United
States, any article, or object, to wit: approximately 199 rounds of .50 caliber ammunition contrary to any law or
regulation of the United States, or receives, conceals, buys or in any manner facilitates the transportation or —
concealment of such articles or object, prior to exportation, knowingly the same to be intended for exportation
contrary to any law or regulation of the Unites States. ,

Did knowingly and unlawfully export or attempt to export from the United States, any merchandise, article, or
object, to wit: 199 rounds of .50 caliber ammunition, as defined by the Commerce Control List, contrary to any
law or regulation of the United States, in that the Defendant had not obtained a license or written authorization

for such export, in violation of Title 50, United States Code, Section 4819(2), and Title 15, Code of Federal
Regulations, Section 730 et seq., all in violation of Title 18, United States Code, Section 554.

in violation of Title 18 & 50 United States code, Section(s) 554; 4801 et seq.
| further state that | am a(n) _ Special Agent and that this complaint is based on the following

facts:

SEE ATTACHMENT “A”

probable cause found on: 3; 202Z90@ (Ol /6 47

 

y :
Submitted by reliable electronic Hell aoo to and attested to telephonically per Fed. R. Cr. P.4.1, and
/

Continued on the attached sheet and made a part hereof: [X] Yes [-] No

Gerto Gamez
Signature of Complainant
Gilberto Gamez, Special Agent
U.S. Homeland Security Investigations

McAllen, Texas
City and State

J. Scott Hacker, U.S. Magistrate Judge or
Name & Title of Judicial Officer Teo offudicial Officer

 
 

Case 7:20-mi-00983 Document Eiled on O5/14/20 in TXY¥SD Page.2 of.2

ATTACHMENT A

Before the United States Magistrate Judge, Southern District of Texas, Gilberto Gamez, Special Agent, United
States Immigration and Customs Enforcement, being duly sworn, deposes and says the following:

On May12, 2020 at approximately 9:20 P.M., Filiberto MARTINEZ Jr. attempted to exit the United States and
enter the United Mexican States through the Roma, Texas, Port of Entry driving a Chevrolet Tahoe bearing
Texas License FHN-0162.

U.S. Customs and Border Protection Officers (CBPO) stopped the vehicle for an outbound inspection and made
contact with the driver Filiberto MARTINEZ Jr. CBPO Torres asked MARTINEZ if he was transporting any
monetary instruments in excess of $10,000.00, weapons, or ammunition. MARTINEZ stated he was not. CBPO
Torres noticed the driver left hand to be trembling and referred the vehicle for secondary inspection.

At secondary inspection CBPO Torres and CBPO Tirado asked MARTINEZ and his passenger identified as
Jessica O. Ibarra Gonzalez to step out of the vehicle and commenced to inspect the vehicle. CBPO Tirado notice

some tape when searching the rear driver side panel after noticing the tape he removed the cover and could see
bundles wrapped in clear and brown tape. Both MARTINEZ and IBARRA-Gonzalez were detained.

CBP Officers removed a total of four (4) bundles and discovered 199 rounds of .50 caliber ammunition
concealed within the wrapping.

Special Agent (SA) Gilberto Gamez with the United States Homeland Security Investigations, Falcon Dam,
Texas, was notified and responded to the scene. SA Gamez read MARTINEZ his Declaration of Rights,
witnessed by CBPO A. Pena. MARTINEZ stated he understood and waived her rights. MARTINEZ provided
the non-verbatim statement:

MARTINEZ stated he ran into and old friend earlier in the day while in Miguel Aleman, Tamaulipas, Mexico.
The friend asked him to do him a favor and bring him some ammunition, because he was having trouble getting
someone willing to smuggle the ammunition. MARTINEZ stated his friend told him would pay him $200.
MARTINEZ stated he had been out of work since December 2019 and agreed. MARTINEZ returned to the
United States and the ammunition was turned over to him at a store near his residence in Alto Bonito, Texas late
in afternoon. MARTINEZ stated he concealed the ammunition in the vehicle himself and that it only took him a
few minutes. MARTINEZ stated he told his wife IBARRA lets go to Miguel Aleman and buy some sodas and
eat some tacos which she agreed. MARTINEZ stated she did not know anything about the ammunition in the
vehicle.

MARTINEZ stated the vehicle was registered to his wife and daughter and considers it the family vehicle.
MARTINEZ was asked if he had a license or applied for a license with either The Department of State or
Department of Commerce to export ammunition. MARTINEZ stated no and that he was not aware you could
get license to export ammunition. MARTINEZ was asked if he knew it was illegal to transport ammunition to
Mexico. MARTINEZ stated obviously it is posted.
